IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE                FILED
                              MARCH 1999 SESSION
                                                                  April 8, 1999

                                                             Cecil W. Crowson
                                                            Appellate Court Clerk
STATE OF TENNESSEE,                        )
                                           )       NO. 01C01-9807-CR-00312
       Appellee,                           )
                                           )       SUMNER COUNTY No. 5311-D
VS.                                        )
                                           )       HON. JANE WHEATCRAFT,
JOSEPH FRANK LYLES,                        )       JUDGE
                                           )
       Appellant.                          )       (Violation of Probation)
                                           )
                                           )       AFFIRMED - RULE 20


                                      ORDER

       Appellant, Joseph Frank Lyles, was charged with committing an aggravated

assault on November 5, 1997, while on probation from an earlier felony conviction.

A probation violation warrant was filed on December 7, 1997. The trial court

conducted a full hearing and found appellant in violation. As a result, appellant’s

probation was extended an additional six months.           Appellant challenges that

extension of his probation.



       The trial court found that the appellant intentionally intimidated and frightened

the employees of Cumberland Electric by his use of threatening language while

displaying a baseball bat. The trial court rejected appellant’s innocent explanation

of the event. The evidence does not preponderate against the trial court’s ruling.

The trial court did not abuse its discretion by extending appellant’s probation. Tenn.

Code Ann. § 40-35-308(c).



       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be

taxed to the state.




       So ordered. Enter:
                                   _______________________
                                   JOE G. RILEY, JUDGE



CONCUR:



____________________________
DAVID H. WELLES, JUDGE




____________________________
JOHN EVERETT WILLIAMS, JUDGE




                               2